Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 1 of 12 PageID 1




                     UNITES STATES DISTRICT COURT
                      MIDDLE DITRICT OF FLORIDA
                         FORT MYERS DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.                                       Case No.:

  $50,000 IN UNITED STATES CURRENCY,

        Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

        The United States of America brings this complaint and alleges upon

  information and belief, in accordance with Supp’l Rule G(2), Supplemental

  Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as

  follows:

                          NATURE OF THE ACTION

        1.     This is a civil action in rem to forfeit to the Unites States of

  America, pursuant to 18 U.S.C. § 981(a)(1)(A), approximately $50,000 in

  United States currency seized from Kevin Thammavong’s carry-on bag at the

  Southwest Florida International Airport in Fort Myers, Florida.

                         JURISDICTION AND VENUE

        2.     The Court has subject matter jurisdiction over this action

  pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction over
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 2 of 12 PageID 2




  all civil actions commenced by the United States, and pursuant to 28 U.S.C. §

  1355, which provides the Court with jurisdiction over actions to recover or

  enforce forfeitures.

         3.      This Court has in rem jurisdiction over the Defendant Funds

  pursuant to:

              a. 28 U.S.C. § 1355(b)(1)(A), because pertinent acts or omissions

                 giving rise to the forfeiture occurred in the Middle District of

                 Florida; and

              b. 28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the

                 Middle District of Florida pursuant to 28 U.S.C. § 1395.

         4.      Venue is proper in the United States District Court for the

  Middle District of Florida, pursuant to 28 U.S.C. § 1355(b)(1), because the

  acts or omissions giving rise to the forfeiture occurred in this district.

         5.      Venue is proper in the United States District Court for the

  Middle District of Florida, pursuant to 28 U.S.C. § 1395(b), because the

  Defendant Funds were found and seized in this district.

                                The Defendant In Rem

         6.      The Defendant Funds consist of approximately $50,000 in

  United States currency seized from the carry-on bag of Kevin Thammavong

  on August 5, 2019 at the Southwest Florida International Airport by law



                                            2
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 3 of 12 PageID 3




  enforcement officers who determined there was probable cause to believe that

  the Defendant Funds constitute property involved in a transaction or

  attempted transaction in violation of 18 U.S.C. § 1960.

        7.     Homeland Security Investigations took custody of the Defendant

  Funds, and the funds remain in the custody of the United States. As set forth

  in Supp’l Rule g(3)(b)(i), the Clerk of Court must issue a warrant to arrest the

  Defendant Funds if they are in the government’s possession, custody, or

  control.

                           BASIS FOR FORFEITURE

        8.     The Defendant Funds are subject to forfeiture to the United

  States pursuant to 18 U.S.C. § 981(a)(1)(A) since the funds constitute property

  involved in a transaction or attempted transaction in violation of 18 U.S.C. §

  1960, which makes it a crime to knowingly conduct an unlicensed money

  transmitting business. Specifically, Kevin Thammavong, in transporting and

  attempting to transport the Defendant Funds, was knowingly conducting an

  unlicensed money transmitting business, that affected interstate commerce, in

  one or more states where operation of the business without an appropriate

  license is punishable as a misdemeanor or felony, in violation of 18 U.S.C. §

  1960. Additionally, Thammavong, in transporting and attempting to transport

  the Defendant Funds, was knowingly conducting an unlicensed money




                                          3
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 4 of 12 PageID 4




  transmitting business, that affects interstate commerce, while having failed to

  comply with the requirements of 31 U.S.C. § 5330, in that he did not register

  the money transmitting business with the Secretary of the Treasury not later

  than the end of the 180-day period beginning on the date on which the

  business was established, in violation of 18 U.S.C. § 1960.

                                      FACTS

        9.     The facts and circumstances supporting the forfeiture of the

  Defendant Funds have been provided by U.S. Department of Homeland

  Security Special Agent Casey R. Wehle, who states as follows:

        10.    On August 5, 2019, Kevin Thammavong was ticketed to fly on a

  JetBlue flight from Fort Myers, Florida to New York City. The flight was

  scheduled to depart Fort Myers at approximately 6:20 p.m.

        11.    Prior to Thammavong’s flight, the Transportation Security

  Administration discovered $50,000 in United States currency in

  Thammavong’s carry-on luggage as he went through the screening process at

  the security checkpoint.

        12.    Law enforcement officers responded to investigate and

  Thammavong agreed to speak with them regarding the currency.

        13.    Thammavong accompanied the officers to an interview room

  where he was questioned regarding the currency. The interview was recorded.




                                         4
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 5 of 12 PageID 5




        14.      During that interview Thammavong told the officers the

  following:

              a. He was from Maryland and worked part-time at a restaurant.

              b. He had a friend named “Sam” who lived in Texas.

              c. The night before, Sam called him and asked him to fly to Florida,

                 the next day, to pick up currency for a guy named “Martin.”

                 Martin was Sam’s friend and Martin wanted the currency

                 transported from Fort Myers to New York and delivered to him

                 (Martin).

              d. He did not know Martin.

              e. Sam told Thammavong that he needed to go to a restaurant in

                 Fort Myers to pick-up the money.

              f. He purchased his airline ticket with the understanding that he

                 would be reimbursed for it and his other expenses.

              g. He flew to Fort Myers that morning, took an Uber to the China

                 Dragon restaurant, picked-up the money, and took an Uber back

                 to the airport.

              h. He planned to fly to New York where he was supposed to deliver

                 the currency to Martin.




                                           5
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 6 of 12 PageID 6




             i. He expected to be compensated for his efforts, but he did not

                know how much he would receive.

             j. This was not the first time that he transported money.

             k. He had transported currency for Sam in the past and was paid to

                do so.

             l. On several occasions, he transported currency from Maryland to

                New York for Sam.

             m. He usually picked up the currency at restaurants.

             n. Sometimes when he transported currency for Sam, Thammavong

                would deposit the money in his (Thammavong’s) TD Bank

                account and Sam, who had access to the account, would do

                “what he needs to do.”

             o. Sam had access to Thammavong’s TD Bank account and Sam

                could do whatever he needed to do with the money.

             p. Sam would usually pay Thammavong for his services using

                “Venmo or something like that.”

             q. He was not registered in any state as a money transmitting

                business.1



  1
   The term “money transmitting” includes transferring funds on behalf of the public by any
  and all means including but not limited to transfers within this country or to locations
  abroad by wire, check, draft, facsimile, or courier. 18 U.S.C. § 1960(b)(1). In


                                             6
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 7 of 12 PageID 7




         15.    At the time of the seizure, Thammavong was not licensed, or

  exempted from licensure, as a money service business with the State of

  Florida, where operation of the business without an appropriate license is

  punishable as a misdemeanor or felony.2

         16.    At the time of the seizure, Thammavong was not licensed as a

  money service business with the State of Maryland where operation of the

  business without an appropriate license is punishable as a misdemeanor or

  felony.3

         17.    At the time of the seizure, Thammavong was not licensed as a

  money service business with the State of New York where operation of the

  business without an appropriate license is punishable as a misdemeanor or

  felony.4



  transporting money across state lines for a fee paid by a customer to a place that the
  customer designates, Thammavong was operating as a money transmitting business.
  2
    Section 560.125 Florida Statutes makes it a crime to engage in the business of a
  money services business in Florida unless the person is licensed or exempted from
  licensure. Thammavong was neither licensed nor exempted.
  3
    See MD. CODE ANN., FIN. INST. § 12-405 (LexisNexis 2003) (“A person may
  not engage in the business of money transmission if that person, or the person with
  whom that person engages in the business of money transmission, is located in the
  State unless that person . . . [i]s licensed by the Commissioner.”); Id. § 12-430 (“Any
  person who knowingly and willfully violates any provision of this subtitle is guilty of
  a felony and on conviction is subject to a fine not exceeding $1,000 for the first
  violation and not exceeding $5,000 for each subsequent violation or imprisonment
  not exceeding 5 years or both.”) (emphasis added).
  4
   New York state law provides that it is illegal to receive money for
  transmission, or to transmit money, without a license issued by the
  Superintendent of Banks (the “Superintendent”). See N.Y. Banking Law §


                                             7
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 8 of 12 PageID 8




         18.    At the time of the seizure, Thammavong was not registered as a

  money service business with the Secretary of the Treasury.

         19.    Since May 16, 2016, Thammavong has made 24 cash deposits, in

  amounts greater than $15,000, into his TD Bank account. The deposits were

  as follows and total $779,904:5

                                                   AMOUNT OF
                   DATE OF DEPOSIT
                                                  CASH DEPOSIT
                 June 27, 2019                  $20,050.00
                 June 25, 2019                  $20,200.00
                 June 14, 2019                  $30,000.00
                 May 15, 2019                   $30,020.00
                 January 18, 2019               $26,000.00
                 January 10, 2019               $31,000.00
                 January 3, 2019                $20,000.00
                 January 2, 2019                $30,000.00
                 December 17, 2018              $20,000.00
                 December 13, 2018              $30,000.00
                 December 3, 2018               $35,075.00
                 November 1, 2018               $65,222.00
                 October 11, 2018               $35,500.00
                 August 22, 2018                $70,000.00


  641 (“[N]o person shall engage in the business of receiving money for transmission
  or transmitting the same, without a license therefor obtained from the superintendent
  as provided in this article․”). The law imposes a misdemeanor penalty on whoever
  “violates or participates in the violation of any provisions of this article.” Id. §
  650(1). A violation is elevated to a felony if the business knowingly received or
  transmitted a total of $10,000 or more in a single transaction, a total of $25,000 or
  more in a period of 30 days or less, or a total of $250,000 in a period of one year or
  less. See Id. § 650(2)(b)(1). A violation is a misdemeanor if the business knowingly
  received or transmitted lesser amounts. See Id. § 650(2)(a).
  5
    The average deposit was $32,496 ($779,904/24 = $32,496).


                                            8
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 9 of 12 PageID 9




                                                 AMOUNT OF
                  DATE OF DEPOSIT
                                                CASH DEPOSIT
                 August 6, 2018               $15,000.00
                 January 4, 2018              $30,070.00
                 December 18, 2017            $50,000.00
                 December 4, 2017             $50,010.00
                 October 26, 2017             $31,600.00
                 July 13, 2017                $40,008.00
                 June 2, 2017                 $20,000.00
                 August 3, 2016               $20,000.00
                 June 13, 2016                $30,000.00
                 May 16, 2016                 $30,149.00

                                  CONCLUSION

        As required by Supp’l Rule G(2)(f), the facts set forth herein support a

  reasonable belief that the government will be able to meet its burden of proof

  at trial. Specifically, probable cause exists to believe that the Defendant Funds

  are subject to forfeiture to the United States pursuant to 18 U.S.C. §

  981(a)(1)(A) since the funds constituted property involved in a transaction or

  attempted transaction in violation of 18 U.S.C. § 1960. Specifically, Kevin

  Thammavong, in transporting and attempting to transport the Defendant

  Funds, was knowingly conducting an unlicensed money transmitting business,

  that affected interstate commerce, in one or more states where operation of the

  business without an appropriate license is punishable as a misdemeanor or

  felony, in violation of 18 U.S.C. § 1960. Additionally, Thammavong, in




                                          9
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 10 of 12 PageID 10




   transporting and attempting to transport the Defendant Funds, was knowingly

   conducting an unlicensed money transmitting business, that affects interstate

   commerce, while having failed to comply with the requirements of 31 U.S.C. §

   5330, in that he did not register the money transmitting business with the

   Secretary of the Treasury not later than the end of the 180-day period

   beginning on the date on which the business was established, in violation of 18

   U.S.C. § 1960.

      WHEREFORE, pursuant to Supp’l Rule G, Plaintiff United States of

   America respectfully requests that process of forfeiture be issued against the

   Defendant Funds; that due notice be given to all interested parties to appear

   and show cause why the forfeiture should not be decreed; that the Defendant

   Funds be forfeited to the United States for disposition according to law; and




                                          10
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 11 of 12 PageID 11




   that the United States have such other and further relief as this case may

   requrre.

          Dated: January 15, 2020          Respectfully Submitted,

                                           MARIA CHAP A LOPEZ
                                           United States Attorney


                                    By:          ~
                                           JAMf s i i UENCH
                                           Assistant United States Attorney
                                           Florida Bar No. 472867
                                           400 North Tampa Street, Suite 3200
                                           Tampa, Florida 33602
                                           Telephone: (813) 274-6000
                                           E-mail: james.muench2@usdoj.gov



                                    By:
                                           JESSICA N. REDER ~
                                           Special Assistant United States Attorney
                                           Florida Bar No. 103316
                                           400 North Tampa Street, Suite 3200
                                           Tampa, Florida 33602 .
                                           Telephone: (813) 274-6000
                                           Email: J essica.reder@usdoj.gov




                                          11
Case 2:20-cv-00036-SPC-MRM Document 1 Filed 01/15/20 Page 12 of 12 PageID 12
                  Case 2:20-cv-00036-SPC-MRM Document 1-1 Filed 01/15/20 Page 1 of 2 PageID 13
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                United States of America                                                                    $50,000 IN U.S. CURRENCY

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA James A. Muench and SAUSA Jessica N. Reder, U.S. Attorney's
Office, 400 N. Tampa Street, Ste 3200, Tampa, FL 33602, (813)
274-6000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Government seeks forfeiture of U.S. Currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/15/2020                                                              s/James A. Muench and Jessica N. Reder
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                Case 2:20-cv-00036-SPC-MRM Document 1-1 Filed 01/15/20 Page 2 of 2 PageID 14
JS 44 Reverse (Rev. 02/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
